DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,359,809  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-9, 11-19 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record, since the cited references in particular Lim et al. (US 2018/0164852), Kwon et al. (US 9,164,547), Nurmi (US 2014/0362513), Kim et al. (US 2016/0070305), taken alone or in combination do not teach or suggest an electronic device comprising "wherein, when the electronic device is folded, the exposed region of the flexible display is exposed to an exterior of the electronic device via insertion into a groove defined between a transparent window and the foldable body, and wherein the second display device is concealed by the cover when the foldable body is in the unfolded state and is exposed when the foldable body is in the folded state" along with the other limitations in the claim.
Independent Claim 9 is allowable over the prior art of record, since the cited references in particular Lim et al. (US 2018/0164852), Kwon et al. (US 9,164,547), Nurmi (US 2014/0362513), Kim et al. (US 2016/0070305), taken alone or in combination do not teach or suggest an electronic device comprising " wherein, when the electronic device is folded, the exposed region of the flexible display is exposed to an exterior of the electronic device via insertion into a groove defined between a transparent window and the foldable body,  along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627